Citation Nr: 9934705	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  98-08 704A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1940 to June 
1946.  He was a prisoner of war (POW) of the Japanese 
government from April 1942 to September 1945.

The veteran died in April 1997, and the appellant is his 
surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

In the September 1997 decision, the RO also denied 
entitlement to Dependents' Educational Assistance pursuant to 
38 U.S.C.A. Chapter 35.  In November 1997, the RO received 
the appellant's notice of disagreement with that decision.  
The RO provided the appellant with a statement of the case in 
January 1998 which informed her that entitlement to 
Dependents' Educational Assistance was denied because the 
evidence did not show that the veteran died as result of a 
service-connected disability, nor was there a service-
connected permanent and total disability at the time of his 
death.  The statement of the case also notified the appellant 
that she had 60 days from the date of said notification to 
file a substantive appeal on that issue.  A claimant's 
substantive appeal perfects the filing of the notice of 
disagreement and frames the issues to be considered by the 
Board.  Since her receipt of the statement of the case, the 
appellant has not submitted a substantive appeal regarding 
entitlement to Dependents' Educational Assistance.  
Accordingly, the issue of entitlement to Dependents' 
Educational Assistance has not been perfected for appellate 
review.  38 C.F.R. § 20.202 (1999); Myers v. Derwinski, 1 
Vet. App. 127, 129 (1991); Sondel v. Brown, 6 Vet. App. 218; 
220 (1994).


FINDINGS OF FACT

1. The veteran was a POW of the Japanese government from 
April 1942 to September 1945; he was released from active 
duty in June 1946.

2. Evidence of record has established that the veteran 
suffered from beriberi while in service; the veteran had 
complained of having experienced localized edema during 
captivity.

3. The veteran died in April 1997 at the age of 78; the death 
certificate listed congestive heart failure as a 
significant condition contributing to death and the 
veteran's physician has opined that the veteran's 
hypertension was also a factor which contributed to his 
death.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  Service medical records are negative for any 
diagnosis of a cardiovascular disorder, but medical evidence 
has established that the veteran suffered from beriberi while 
in service.  

The veteran completed a "Former POW Medical History," VA 
Form 10-0048 in September 1983.  On this form he reported 
that he experienced chest pain; rapid heart beats; skipped or 
missed heart beats; beriberi with numbness, tingling, or pain 
in the fingers or feet; numbness or weakness in the arms or 
legs; aches or pains in the muscles and/or joints; swelling 
in the joints; swollen glands; etc.  A POW protocol 
examination was conducted in October 1983.  The VA 
physician's diagnoses included hypertension and diabetes 
mellitus.

The veteran was admitted to a VA Hospital in December 1983 
after suffering a cerebrovascular accident.  Admission 
records reflect that  the veteran reported "a long history 
of 'rapid heart beat,' dating from service induction."  A 
report of prior medical history noted that the veteran's 
hypertension had been treated over the last 10 years, and 
that he had a "probable" transient ischemic attack six 
months prior to admission.  The veteran reported that he had 
smoked one to two packs of cigarettes each day for 50 years.  
Treatment included insertion of a permanent pacemaker.  A 
summary report of the veteran's inpatient care reflects 
diagnoses of left cerebrovascular accident with right 
hemiparesis and dysarthria; status post sinus arrest; status 
post pacemaker insertion; hypertension; chronic obstructive 
pulmonary disease; and history of diabetes mellitus.  The VA 
physician opined in the summary that the veteran's cardiac 
risk factors included hypertension, diabetes mellitus, and 
smoking.

Notably, the above noted admission records also report that 
the veteran was seen in the critical care unit of Barton 
Hospital in South Lake Tahoe.  It appears, however, that the 
medical reports reflecting the veteran's treatment at Barton 
Hospital are not associated with the veteran's claims file.

In January 1984, the RO issued a decision which granted 
service connection for bilateral hearing loss, evaluated as 
40 percent disabling.  The disability rating assigned to the 
veteran's right radius fracture was continued as 30 percent 
disabling, and the ratings assigned for malaria and tropical 
ulcers were continued as zero percent disabling.  A combined 
evaluation of 60 percent was assigned, effective September 
16, 1982.  It was noted that diabetes mellitus was initially 
diagnosed by VA physicians in October 1983, and thus "of 
recent origin."  The RO also held that essential 
hypertension was not service connected.  

The veteran died in April 1997 at the age of 78.  An autopsy 
was not performed.  The death certificate listed bacterial 
pneumonia due to recurrent cerebrovascular accident and 
cerebral arteriosclerosis as the immediate cause of death.  
Diabetes, dementia, and congestive heart failure were listed 
as significant conditions contributing to his death but not 
related to the immediate cause of death.  

The appellant filed a claim in August 1997, contending that 
cause of the veteran's death was "due to years of poor 
health caused by being a prisoner of war."  She asserted 
that "the military experience my husband had as [a] POW 
contributed significantly to his long term health problems 
and his death."  

In September 1997, the RO issued a decision which denied the 
appellant's claim as the veteran's service-connected 
disabilities were not shown by medical evidence to have 
contributed to or materially hastened the veteran's death.  
The RO found that hypertension was considered a nonservice-
connected disability because it had not been shown by medical 
evidence to have manifested during service or within the 
applicable post-service presumptive period.  Given the 
veteran's previous assertions that he suffered from beriberi 
and swollen extremities during captivity, the RO considered 
presumptive provisions regarding former POWs as they pertain 
to veterans who develop ischemic heart disease.  The RO cited 
a "Director's Fast Letter May 24, 1996" for the proposition 
that "hypertension, strokes and generalized arteriosclerosis 
and associated complications are not forms of ischemic heart 
disease . . . ."  Therefore, the RO held that service 
connection for the cause of the veteran's death could not be 
granted on a presumptive basis. 

Notably, it appears that a copy of the "Director's Fast 
letter" is not associated with the claims file, and there is 
no indication that the appellant was furnished with a copy of 
the letter.

In support of her claim, the appellant submitted a March 1998 
letter from the veteran's personal physician, G. Kolb, M.D.  
Dr. Kolb wrote that the cause of the veteran's death was 
pneumonia, which was related to the veteran becoming bed-
bound due to recurrent cerebrovascular accidents.  He 
indicated that causes for ischemic cerebrovascular accidents 
include, among other things, hypertension, diabetes, and 
smoking.  He opined that hypertension, diabetes, and smoking 
may have contributed to the veteran's death. 

In the substantive appeal (VA Form 9), the appellant reported 
that the veteran smoked cigarettes during his military 
service, and asserted that "[the veteran's] POW experience 
contributed to his poor health and to his smoking and his 
death."  She also stated that "I don't think he was able to 
stop.  I think he had become addicted and the smoking seemed 
to be related to easing the terrible memories he had of his 
imprisonment by the Japanese."  The appellant submitted a 
service medical record (previously associated with the claims 
file) which noted that the veteran consumed "about one pack 
[of] cigarettes daily."

In a supplemental statement of the case, the RO found that 
the appellant's tobacco-related claim was not timely 
submitted prior to June 9, 1998.  Thus, said claim was denied 
on the ground that it was barred by 38 U.S.C.A. § 1103 
(1999), which prohibits service connection for death or 
disability on the basis that it resulted from an injury or 
disease attributable to the use of tobacco products by a 
veteran during the veteran's service. 

Legal Criteria and Analysis.  The threshold question that 
must be resolved is whether the appellant has presented 
evidence of a well-grounded claim.  A well-grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  An allegation that a disorder is 
service connected is not sufficient; a claimant must submit 
evidence in support of a claim that would "justify a belief 
by a fair and impartial individual that the claim is 
plausible."  See 38 U.S.C.A. § 5107(a) (West 1991); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The quality and 
quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet. App 91, 92-93 (1993).

Based on the evidence outlined above, the Board finds that 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  The Board concurs with 
the RO that in view of the veteran's status as a former POW 
for more than 3 years, the fact that medical evidence 
suggests that hypertension and congestive heart failure were 
factors which contributed to his death, and the evidence of 
localized edema in service, adjudication of the claim for 
service connection for the cause of death based on the 
provisions of 38 C.F.R. § 3.309(c)(note) is required.  
Additionally, the Board finds that, based upon these facts, 
the appellant's claim for service connection for the cause of 
the veteran's death is well grounded.

However, adjudication of the appellant's claim does not end 
with the finding that the case is well grounded.  In 
determining that the appellant's claim is well grounded, the 
credibility of evidence has been presumed and the probative 
value of the evidence has not been weighed.  However, once 
the claim is found to be well grounded, the presumption that 
it is credible and entitled to full weight no longer applies.  
In the adjudication that follows, the Board must determine, 
as a question of fact, both the weight and credibility of the 
evidence.

Once a claim has been found to be well grounded, VA has a 
statutory duty to assist a claimant mandated by 38 U.S.C.A. 
§ 5107(a).  Here, the Board finds that additional development 
is necessary to fulfill the duty to assist, and to insure a 
fair and full determination of the appellant's claim.

As noted above, the RO referenced a "Director's Fast Letter 
May 24, 1996," in denying the appellant's claim.  However, 
no such document is actually on file, nor was this document 
furnished to the appellant.  To satisfy due process concerns, 
the Board finds that the appellant should be furnished with a 
copy of the "Director's Fast Letter," and that said 
evidence should be associated with the claims file.  See, 
e.g., Thurber v. Brown, 5 Vet. App. 119 (1993) (establishing 
the rule that the Board must inform an appellant of its 
intent to rely on medical treatises and provide the appellant 
with the materials and other due process safeguards). 

It appears that evidence which may be pertinent and probative 
in respect to the appellant's claim has not been associated 
with the claims file.  Inasmuch as the complete medical 
records of Dr. Kolb and the Barton Hospital in South Tahoe 
may contain pertinent and probative evidence, yet are not 
associated with the claims file, the Board finds that the 
evidence currently of record is inadequate to fully and 
fairly adjudicate the appellant's claim.  

Additionally, the appellant's contention that an in-service 
history of tobacco use may have caused or contributed to the 
veteran's death can be characterized as a theory of 
entitlement underlying her original claim.  In view of the 
fact that her original claim was filed prior to June 1998, an 
opinion of the General Counsel of the VA in May 1997 is 
applicable here.  See VAOPGCPREC 19-97, (May 13, 1997).  
VAOPGCPREC 19-97 sets forth certain guidelines for 
considering service connection based on tobacco use.  The 
Board also observes that in a May 5, 1997, memorandum, VA's 
Under Secretary for Health indicated that nicotine dependence 
may be considered a disease for VA compensation purposes.  
VA's General Counsel has stated that the determination as to 
whether a veteran was dependent on nicotine is a medical 
question.  See VAOPGCPREC 19- 97 (May 13, 1997).  Further, in 
a July 24, 1997, memorandum, VA's Under Secretary for 
Benefits set forth additional guidance for the adjudication 
of claims involving the use of tobacco products while on 
active duty.  See USB Letter 20-97-14 (July 24, 1997).  
Included in this memorandum was discussion of additional 
development to be accomplished upon receipt of a well-
grounded claim.


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  To this extent 
only, the appeal as to this issue is granted.


REMAND

For the reasons stated above, the Board has determined that 
additional development is necessary to fulfill the mandatory 
duty to assist, and to insure a full and fair adjudication of 
the instant case.  Accordingly, this case is REMANDED for the 
following:

1.  The appellant should be allowed to 
submit additional lay and medical 
evidence, and argument, in support of her 
claim.  The appellant should be asked to 
identify any sources of pertinent medical 
treatment the veteran received for the 
cause and contributing causes of death 
listed on the death certificate.  After 
obtaining the necessary authorization, 
the RO should obtain any medical records 
other than those now on file pertaining 
to the appellant's claim.  In any event, 
the RO should obtain copies, to the 
extent possible, of all medical records 
pertaining to the veteran in the 
possession of Dr. Kolb and the Barton 
Hospital in South Lake Tahoe.

2.  The appellant should be furnished a 
smoking questionnaire by the RO that is 
designed for processing a claim for 
service connection pursuant to the above-
noted General Counsel opinion.  The 
appellant should also be asked to submit 
or identify any additional medical 
evidence tending to show that the veteran 
had a service-related nicotine dependence 
or addiction and that the service-related 
nicotine dependence or addiction caused 
or contributed to the veteran's death.  
The RO should obtain any evidence 
identified.

3.  The RO should associate a copy of the 
"Director's Fast Letter May 24, 1996" 
with the claims file.  The appellant and 
her representative should also be 
furnished with copies of the Director's 
letter.

4.  The RO should take the necessary 
steps to have a VA cardiologist review 
the veteran's claims file and provide an 
opinion as to whether the veteran 
suffered from ischemic heart disease at 
the time of his death and, if so, whether 
the ischemic heart disease was a 
principal or contributory cause of death.  
The physician should be requested to 
comment on the relationship, if any, 
between ischemic cerebrovascular 
accidents and ischemic heart disease.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and determine whether any 
additional development is required.  If 
the appellant's claim of entitlement to 
service connection for the cause of the 
veteran's death remains denied, the 
appellant and her representative should 
be furnished a supplemental statement of 
the case and be given an opportunity to 
respond thereto.

The case should then be returned to the Board, if otherwise 
in order, for further appellate review.  The purpose of this 
remand is to obtain additional information and to ensure due 
process of law.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until she is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

